DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
IV. Claim Rejections - 35 USC § 103	4
A. Claims 1, 2, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0166974 (“Ai”) in view of US 2017/0192462 (“Kim”), and as evidenced by admissions in the Instant Application.	4
B. Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ai in view of Kim, as applied to claim 1 above, and further in view of US 2013/0140965 (“Franklin”).	10
C. Claims 1, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0150106 (“Jang”) in view of Kim.	12
D. Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kim as applied to claim 1 above, and further in view of Franklin.	14
E. Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kim, as applied to claim 1 above, and further in view of US 9,682,886 (“Almanza-Workman”).	17
Conclusion	19


[The rest of this page is intentionally left blank.]
	I. Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of Species Group I in the reply filed on 06/01/2021 is acknowledged.
Applicant indicates that claims 1-12 read on the elected species.  Examiner respectfully disagrees.  Claim 12 is drawn to the “functional coating layer [140] disposed on an upper surface of the glass window”, which is only shown in the species shown in Fig. 5 (Instant Specification: p. 15, ¶ 76).  Accordingly, claim 12 is drawn to non-elected species group II. 
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 recites the limitation “the edge of the glass window” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The feature, “the edge of the glass window” in line 8 may refer back to the feature, “an edge of an upper surface of the glass window” in line 6, but may also be interpreted as some other region of the edge of the glass 
Claims 2-11 depend from claim 1 and are indefinite for including the same indefinite feature.

IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1, 2, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0166974 (“Ai”) in view of US 2017/0192462 (“Kim”), and as evidenced by admissions in the Instant Application.
Claim 1 reads,
1. A display apparatus, comprising:  
[1] 2a display module having flexibility; 
[2]  3a glass window disposed on the display module; 
[3] 4a protective film including an adhesive layer detachably attached on the glass window 5and a protecting layer disposed on the adhesive layer;  

[5] 8a cover covering at least a portion of the edge of the glass window and configured to 9receive the display module, 
[6] 10wherein the protective coating pattern partially overlaps the adhesive layer of the 11protective film.  

With regard to claim 1, Ai discloses, generally in Figs. 1-7, 36, 40, 52, and 70,
1. A display apparatus, comprising:  
[1] 2a display module 14-3 having flexibility [at least “flexible organic light-emitting diode display 14-3” (¶ 115) but may also include other layers of display 14 other than the “outermost layer”; see also title; abstract; ¶¶ 68-70, 114-115; Figs. 1-7, 52]; 
[2] 3a glass window [“outermost layer” of display 14 that may be glass or intermediate layer such as the “flexible touch sensor layer 14-5”; ¶¶ 75, 115] disposed on the display module 14 [see discussion below]; 
[3] a protective film 14-6/14-7 including an adhesive layer 14-6 … 5and a protecting layer 14-7 disposed on the adhesive layer 14-6 [¶ 115; Fig. 52]; 
[4] 6a protective coating pattern 386 [¶ 126; Fig. 70] disposed on an edge of an upper surface of the glass window [“outermost layer” of 14 that may be glass; ¶ 75];  7and 
[5] 8a cover 12 covering at least a portion of the edge of the glass window [“outermost layer” of 14 that may be glass; ¶ 75] and configured to 9receive the display module 14 [as shown in e.g. Figs. 36, 40, and 70],
[6] 10wherein the protective coating pattern 386 partially overlaps the adhesive layer 14-6 of the 11protective film 14-6/14-7.

With regard to feature [6] of claim 1, because Ai shows in Fig. 52 that the protective layer 14-7 and adhesive 14-6 extend the entire length of the display, while the protective pattern 386 is formed only on the edge of the glass, thereby only partially overlapping the adhesive 14-6.
This is all of the features of claim 1 disclosed in Ai.

features [2] and [3] of claim 1, Ai states that the outermost layer (i.e. a protective layer) or intermediate layer (e.g. a touch sensor layer 14-5) of the display 14 includes a glass window:
[0075] Display 14 may have an outermost layer formed from clear glass, transparent plastic, sapphire, or other transparent materials that serve as a protective layer for thin-film transistor circuitry and other display structures.  The outer display layer may sometimes be referred to as a display cover layer.  In some configurations for display 14, the outermost layer of the display may serve both as a protective layer (display cover layer) and as a substrate for display structures (touch sensors electrodes, color filter elements, thin-film transistors, etc.).  In other configurations, the display cover layer is free of circuitry and serves solely as a protective layer for underlying display structures (e.g., one or more underlying display panels).
(Ai: ¶ 75; emphasis added)
In addition, Ai indicates that the elements of the display layer include the following:
[0114] FIG. 52 is a cross-sectional side view of an illustrative flexible display of the type that may be used in device 10.  As shown in FIG. 52, display 14 may include a supporting layer such as backplate 14-1. Backplate 14-1 may be formed from a thin stiff material to help display 14 resist indentations and other damage during use in device 10 (e.g., damage from impact events) while allowing display 14 and device 10 to fold and unfold about bend axis 22. … 
[0115] Adhesive layer 14-2 (e.g., pressure sensitive adhesive) may be used to attach flexible organic light-emitting diode display 14-3 to backplate 14-1.  Adhesive layer 14-4 (e.g., an optically clear adhesive) may be used to attach flexible touch sensor 14-5 to display 14-3.  Touch sensor 14-5 may be a capacitive touch sensor having an array of capacitive touch sensor electrodes formed on a substrate such as a flexible polymer sheet. Adhesive layer 14-6 may be used to attach polarizer and functional layer 14-7 to touch sensor layer 14-5. Layer 14-7 may include a polymer polarizer film and optional coating layers (e.g., a scratch resistant inorganic coating, which may sometimes referred to as a hard coat), a smudge resistant coating, antireflection coating material, etc.
(Ai: ¶¶ 114-115; emphasis added)
Ai does not clarify the position of the outmost layer that may be glass relative to the protective films including with “layer 14-7” which may include the protective films “optional scratch resistant inorganic coating, which may sometimes referred to as a hard coat), a smudge resistant coating…” (id.).  However, in order for a scratch-resistant coating and smudge resistant coating to function, they must be placed between the glass window and external environment that would cause the scratch or smudge.  
In this regard, Kim, like Ai, teaches a foldable display device including a display module 20 in a housing 10 covered by an “outer layer 30” that includes a glass window 36 (Figs. 1, 2, 4B; ¶¶ 38, 41, 52).  Also like Ai, Kim includes the anti-reflective layer 33, anti-scratch layer 32, and anti-fingerprint (i.e. smudge-resistant) layer 31 attached to the glass layer 36 by an adhesive layer 35 (Kim: ¶ 52-55, Fig. 2; Ai ¶ 115, Fig. 52 (supra) ).  In addition, Kim includes a polymer layer 34 attached to the glass layer 36 using the adhesive 35 as part of the layers that prevent “damage of an outer layer by an impact” (Kim: ¶ 51).
Given that Ai discloses the outmost layer of the display 14 can be glass (Ai: ¶ 75; supra) and can include protective layers 14-7 including the same layers 33, 32, and 31 as in Kim, attached by an adhesive layer 14-6 to the display module 14-3, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the polymer layer 34 and the associated anti-reflective 33, anti-scratch 32, and anti-fingerprint 31 layers on the outer surface of the glass layer in Ai in order to prevent damage to the glass and polymer layer, as taught in Kim.  Thereby, Kim may be seen as merely clarifying an order to the protective layers that Ai implies should be the order, even in the absence of Kim. 
Then the only difference is that Ai does not teach that the adhesive 14-6 would allow detachability of the protective films 14-6/14-7 (modified to include the polymer layer 34 of Kim), as further required by feature [3] of claim 1.  
Kim further teaches that the adhesive 35 may include a pressure-sensitive adhesive (PSA) (Kim: ¶¶ 57-60—especially ¶ 60), which the Instant Application admits is an adhesive capable of being detachable (Instant Specification: p. 12, ¶ 59).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the adhesive of Kim including the PSA because Kim teaches that the adhesive is suitable for attaching the protective layers to a foldable glass layer of a display.  As such, the selection of an adhesive including a PSA would amount to obvious material choice.  (See MPEP 2144.07.)
It is held, absent evidence to the contrary, that the use of the adhesive including a PSA of Kim used in Ai would provide detachability to the protective film, as evidenced by the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1.

Claim 2 reads, 
12. The display apparatus of claim 1, wherein:  
[1] 2the glass window comprises an ultra thin glass having a thickness of about 300 µm or 3less; and  
[2] 4a modulus of the protective coating pattern is less than about 1 GPa.  
Ai does not teach the features of claim 2.
Kim further teaches that the glass layer 36 can be from 0.025 to 0.2 mm, i.e. 25 µm to 200 µm (Kim: ¶¶ 56, 61).  Kim further teaches that the adhesive 35 can have a modulus of from 10 to 250 kPa or 10 to 100 kPa, in order to allow resilience of the adhesive over repeated folds while preventing damage to the glass (Kim: ¶ 58). 
386 in Ai is attached to the glass and has a biasing force to maintain flatness when the display is unfolded (Ai: ¶ 126), one having ordinary skill in the art would understand that the modulus cannot be so high (i.e. inelastic) so as to damage the glass.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, the thickness of the glass layer in Ai to be, e.g., 25 µm to 200 µm, and to make the protective pattern 386 of Ai to have a modulus of e.g. 10 to 250 kPa or 10 to 100 kPa, in order to have a suitable thickness for a foldable glass layer that can be repeatedly folded and unfolded while preventing damage to the glass, as taught in Kim.  So modified, all of the features of claim 2 are taught.

With regard to claims 8 and 9, Ai further discloses,
18. The display apparatus of claim 1, wherein the display module includes 
a first 2display area 14A, a second display area 14C spaced apart from the first display area [by the folding area 14B], and 
a folding area 14B 3disposed between the first display area 14A and the second display area 14C, along which the display 4module 14 is configured to be folded [Ai: Figs. 1, 5; ¶¶ 70, 76, 77].  
19. The display apparatus of claim 8, wherein the display module 14 comprises a flexible organic light emitting display panel 14-3 [¶ 115].  

With regard to claim 11, Ai in view of Kim further teaches,
111. The display apparatus of claim 1, wherein the adhesive layer [14-6 of Ai modified according to Kim to include a PSA, as explained under claim 1] of the protective film 14-6/14-7 2includes a pressure sensitive adhesive including plastic.


B. Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ai in view of Kim, as applied to claim 1 above, and further in view of US 2013/0140965 (“Franklin”).
Claim 3 reads,
13. The display apparatus of claim 1, wherein:  
[1] 2the cover includes a bottom plate, side wall extending from an edge of the bottom plate, 3and 
[2] a top plate extending in a direction substantially parallel to the bottom plate; and  
[3] the top plate partially overlaps the protective coating pattern.  

The prior art of Ai in view of Kim, as explained above, teaches each of the features of claim 1.  With regard to claim 3, Ai further discloses,
13. The display apparatus of claim 1, wherein:  
[1] 2the cover 12 includes a bottom plate, side wall extending from an edge of the bottom plate [as shown in Fig. 70], 3and 
[2] a top plate extending in a direction substantially parallel to the bottom plate [as shown in Fig. 70; and  
[3] the top plate … overlaps the protective coating pattern 386.  

Ai shows that “the top plate [entirely] overlaps the protective coating pattern 386” and does not, therefore, teach that “the top plate partially overlaps the protective coating pattern”, as required by feature [3] of claim 3.  
Franklin, like Ai, teaches a display apparatus including a housing or cover 12 for a display module 14 and including an overlying glass window 20 (Franklin: Figs. 1-2; ¶¶ 40-43).  The cover 12 may have the same configuration as shown in Fig. 70 of Ai, as well as the features recited in claim 3 including a bottom plate and top plate that are substantially parallel to each other and connected by a mutually perpendicular sidewall (Franklin: Fig. 8).  Also, like Ai, 74 on the top surface of the glass window 20 and the top plate of the cover 12 (Franklin: Fig. 8; ¶ 48).  In addition, Franklin teaches that the top plate of the housing only partially overlaps the protective pattern 74 on the upper surface of the glass window 20 (Franklin: Fig. 8; ¶ 48).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the top plate of the cover 12 of Ai to only partially overlap the protective coating pattern 386 because Franklin teaches that only partial overlap is suitable for the same purpose of providing a protective pattern.

Claim 10 reads,
1910. The display apparatus of claim 1, wherein the protective coating pattern includes a urethane-based resin.  
Ai does not give the material of the protective coating pattern 386.
Franklin further teaches protective coating pattern 22 on the periphery of the glass window 20 used to protect the edge of the glass window 20 (Franklin: Figs. 1, 13, 18).  Franklin further teaches that the protection coating pattern 22 can be made from polyurethane, i.e. a “urethane-based resin” (Franklin: ¶¶ 36, 43). 
Inasmuch as Ai is silent as to the material of the protective coating pattern 386, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because Franklin teaches that polyurethanes are elastic materials suitable to protect the edges of a glass substrate positioned in a housing or cover 12 of a display apparatus.  As such, the selection of a polyurethane amounts to an obvious material choice.  (See MPEP 2144.07.)

C. Claims 1, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0150106 (“Jang”) in view of Kim.
Claim 1 reads,
1. A display apparatus, comprising:  
[1] 2a display module having flexibility; 
[2]  3a glass window disposed on the display module; 
[3] 4a protective film including an adhesive layer detachably attached on the glass window 5and a protecting layer disposed on the adhesive layer;  
[4] 6a protective coating pattern disposed on an edge of an upper surface of the glass window;  7and 
[5] 8a cover covering at least a portion of the edge of the glass window and configured to 9receive the display module, 
[6] 10wherein the protective coating pattern partially overlaps the adhesive layer of the 11protective film.  

With regard to claim 1, Jang discloses, generally in Figs. 1, 2A-2B, 3, 4, and 6-8,
1. A display apparatus, comprising:  
[1] 2a display module 100 having flexibility [¶ 36]; 
[2] 3a glass window 3000 disposed on the display module [¶¶ 36-37]; 
[3] … [not taught] …
[4] 6a protective coating pattern 3110 disposed on an edge 3100, 3200 of an upper surface of the glass window 3000 [¶¶ 81-82];  7and 
[5] 8a cover 1000/1100 [¶ 36] covering at least a portion of the edge 3100, 3200 of the glass window 3000 and configured to 9receive the display module 100 [as shown in Fig. 8], 
[6] … [not taught].
This is all of the feature of claim 1 disclosed in Jang.

feature [3] of claim 1,
[3] 4a protective film including an adhesive layer detachably attached on the glass window 5and a protecting layer disposed on the adhesive layer;
Jang does not disclose the protective film.
Kim, like Jang, teaches a foldable display device including a display module 20 in a housing 10 covered by an “outer layer 30” that includes a glass window 36 (Figs. 1, 2, 4B; ¶¶ 38, 41, 52).  Kim further teaches including a polymer layer 34, an anti-reflective layer 33, an anti-scratch layer 32, and an anti-fingerprint layer 31 attached to the glass layer 36 by an adhesive layer 35 (Kim: ¶ 52-55, Fig. 2) “damage of an outer layer [30] by an impact” (Kim: ¶ 51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the protective film of Kim 35/34/33/32/31 in Jang in order to protect damage to the glass layer 3000, as taught Kim.  As such, Kim may be seen as an improvement to Jang in this regard.  (See MPEP 2143.)
Kim further teaches that the adhesive 35 may include a pressure-sensitive adhesive (PSA) (Kim: ¶¶ 57-60—especially ¶ 60), which the Instant Application admits is an adhesive capable of being detachable (Instant Specification: p. 12, ¶ 59).  As such, it is held, absent evidence to the contrary, that the use of the adhesive including a PSA of Kim used in Jang would provide detachability to the protective film 35/34/33/32/31, as evidenced by the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to feature [6] of claim 1,
[6] 10wherein the protective coating pattern partially overlaps the adhesive layer of the 11protective film.
3000 of Jang. 
Kim shows that the protective film 35/34/33/32/31 covers the entire glass layer 36.  Thus, applying the protective film 35/34/33/32/31 to the entire glass layer 3000 in Jang would result in the feature of claim 6 being taught, i.e. the protective coating pattern 3110 partially overlaps the adhesive layer 35 of the 11protective film 35/34/33/32/31 because said protective pattern 3110 is only formed at the tops-surface edges of the glass window 3000.
This is all of the features of claim 1.

With regard to claim 8 and 9, Jang further discloses,
18. The display apparatus of claim 1, wherein the display module includes 
a first 2display area [generally at left 3400 in Fig. 4], a second display area [generally at right 3400 in Fig. 4] spaced apart from the first display area [by folding area at 3300], and 
a folding area 3disposed between the first display area and the second display area, along which the display 4module is configured to be folded [¶¶ 63-64].  
19. The display apparatus of claim 8, wherein the display module 100 comprises a flexible organic light emitting display panel [Jang: ¶ 53].  

With regard to claim 11, Jang in view of Kim further teaches,
111. The display apparatus of claim 1, wherein the adhesive layer 35 of the protective film 35/34/33/32/31 2includes a pressure sensitive adhesive including plastic [as explained above under claim 1].

D. Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kim as applied to claim 1 above, and further in view of Franklin.
Claim 3 reads,

[1] 2the cover includes a bottom plate, side wall extending from an edge of the bottom plate, 3and 
[2] a top plate extending in a direction substantially parallel to the bottom plate; and  
[3] the top plate partially overlaps the protective coating pattern.  

The prior art of Jang in view of Kim, as explained above, teaches each of the features of claim 1.  With regard to claim 3, Jang further discloses,
13. The display apparatus of claim 1, wherein:  
[1] 2the cover 1000/1100 includes a bottom plate 1000, side wall [vertical portion of 1000] extending from an edge of the bottom plate 1000 [as shown in Figs. 7 and 8], 3and 
[2] a top plate 1100 extending in a direction substantially parallel to the bottom plate 1000 [as shown in Figs. 7 and 8]; and  
[3] … [not taught].

With regard to feature [3] of claim 3, 
[3] the top plate partially overlaps the protective coating pattern.  
Jang shows that “the top plate 1100 [entirely] overlaps the protective coating pattern 3110” and does not, therefore, teach that “the top plate partially overlaps the protective coating pattern”, as required by feature [3] of claim 3.  
Franklin, like Jang, teaches a display apparatus including a housing or cover 12 for a display module 14 and including an overlying glass window 20 (Franklin: Figs. 1-2; ¶¶ 40-43).  The cover 12 may have the same general configuration as shown in Fig. 8 of Jang, as well as the features recited in claim 3 including a bottom plate and top plate that are substantially parallel to each other and connected by a mutually perpendicular sidewall (Franklin: Fig. 8).  Also, like 74 on the top surface of the glass window 20 and the top plate of the cover 12 (Franklin: Fig. 8; ¶ 48).  In addition, Franklin teaches that the top plate of the housing only partially overlaps the protective pattern 74 on the upper surface of the glass window 20 (Franklin: Fig. 8; ¶ 48).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the top plate 1100 of the cover 1000/1100 of Jang only partially overlap the protective coating pattern 386 because Franklin teaches that only partial overlap is suitable for the same purpose of providing a protective pattern.

With regard to claim 4, Jang further discloses,
184. The display apparatus of claim 3, wherein the top plate 1100 is spaced apart from the protective film 3110 [as shown in Fig. 8].  

Claim 10 reads,
1910. The display apparatus of claim 1, wherein the protective coating pattern includes a urethane-based resin.  
Jang does not give the material of the protective coating pattern 3110.
Franklin further teaches protective coating pattern 22 on the periphery of the glass window 20 used to protect the edge of the glass window 20 (Franklin: Figs. 1, 13, 18).  Franklin further teaches that the protection coating pattern 22 can be made from polyurethane, i.e. a “urethane-based resin” (Franklin: ¶¶ 36, 43). 
Inasmuch as Jang is silent as to the material of the protective coating pattern 3110, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because Franklin teaches that polyurethanes are elastic materials suitable to protect the edges of a glass substrate positioned in a housing or cover 12 of a display apparatus.  

E. Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kim, as applied to claim 1 above, and further in view of US 9,682,886 (“Almanza-Workman”).
Claims 5 reads,
15. The display apparatus of claim 1, further comprising 
[1] a light blocking pattern 2disposed on an edge of a bottom surface of the glass window, 
[2] 3wherein the glass window has a planar area greater than that of the display module, and is 4disposed to protrude further outwardly than an edge of the display module.  
16. The display apparatus of claim 5, wherein the light blocking pattern partially 2overlaps the display module.
The prior art of Jang in view of Kim, as explained above, discloses each of the features of claim 1.  With regard to claim 5, Jang further discloses  
15. The display apparatus of claim 1, further comprising 
[1] … [not taught] … 
[2] 3wherein the glass window 3000 has a planar area greater than that of the display module 100, and is 4disposed to protrude further outwardly than an edge of the display module 100 [as shown in Fig. 1, 3, 7, and 8]. 
Jang does not disclose the light blocking pattern.
Almanza-Workman, like Jang, discloses a display apparatus 120 including a display module 124 in a housing 121 covered by a glass window 110, wherein the display module 124 may be sized to be smaller than the cover glass 110 (Almanza-Workman: Fig. 4; col. 7, lines 4-18).  When the display module 124 is sized to be smaller than the cover glass 110, a “opaque 127”, i.e. a light blocking pattern, is provides on the edge of a bottom surface of the cover glass surrounding the display module 124, in order to block the underlying components from being visible to a viewer, stating in this regard,
Under other embodiments, as illustrated in FIG. 4, the area of the graphical display 124 may be less than the cover glass 110, and an optional opaque mask 127 or border may be applied to the back surface 112 of the cover glass 110 to mask or block from view components of the electronic device that may otherwise be visible through the cover glass 112.  Under some embodiments, the opaque mask 127 has a black color.  Under other embodiments, the opaque mask 127 may have a decorative color to correspond or match nearby components, for example if an electronic device's housing is white then the opaque mask 127 may have a white color.  The opaque mask 127 may comprise a dye having a color.  Under some embodiments, the layer of ink 118 may comprise a pigment or dye having a similar or corresponding color to the color of the opaque mask 127.  
 (Almanza-Workman: col. 7, lines 12-27; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an opaque mask on the back surface of the glass layer 3000 in Jang in order to block visibility of the underlying components inside the housing, as taught by Almanza-Workman.  As such, Almanza-Workman may be seen as an improvement to Jang in this regard.
This is all of the features of claim 5.
Claims 6 and 7 read,
16. The display apparatus of claim 5, wherein the light blocking pattern partially 2overlaps the display module.
7. The display apparatus of claim 6, wherein: 
2the light blocking pattern overlaps the protective coating pattern; and  
3a width of the light blocking pattern is greater than a width of the protective coating 4pattern.  
150 of the display module 100 the displays the image is smaller than the display module 100 itself, which is smaller than the cover glass 3000 and that components such as the pad parts in the “dead area D/A” (Jang: ¶¶ 52-55).  Figs. 7 and 8 show that the display module 100 extends only to the top cover 1100, thereby leaving an area where the dead area D/A may be exposed.  
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the light blocking pattern 127 of Almanza-Workman to overlap the display module 100 of Jang at least by the dead area D/A in order to block from the viewer everything other than the actual OLED array 150, as required by claim 6.
As an additional result of the modification, the light blocking pattern 127 would extend from the edge of the glass window 3000 inwardly past the top cover 1100 in Jang to the OLED array 150 and thereby both overlap and be wider than the protective coating pattern 3110, as required by claim 7.  
This is all of the features of claims 5-7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814